DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the Embodiment of species 1 in the reply filed on 12/1/2022 is acknowledged.
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites the phrase “… a first end conductively connected to the at least one output,” which appears to refer back to the previously introduced term “an output”. However, a singular output was originally introduced. Therefore, the term “at least one output” lacks proper antecedent basis. The Examiner will interpret the phrase as “…a first end conductively connected to the output”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claims 13, 17, and 24 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term close is considered to render the claim indefinite because it is not clear as to what “operating the system close to a resonant mode,” is to entail. As best understood, in light of the specification, it appears said limitation requires the system to operate in such a manner so as to transmit electric currents and electromagnetic waves via an electric wire (“in such forms including, but not limited by longitudinal currents, standing electromagnetic waves, travelling electromagnetic waves, displacement currents, recharge currents, or electromagnetic vertices,” as discussed within paragraph 0012). Therefore, the Examiner will interpret the phrase “close to a resonant mode” as operating the system in such a manner to allow the transmission of electric currents and electromagnetic waves.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12-13, 17-20, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyamtsov (RU 2241176 C1) in view of Petkov et al. (U.S. Patent Publication Number 2016/0094141).
Regarding Claim 1:
Lyamtsov discloses an electric power system comprising: a power source (Fig. 1, solar battery 1 and its related discussion), a converter conductively connected to the power source (Fig. 1, converter 5 connected to battery 1 as shown, and their related discussion), a distributive switch having an input and an output (Fig. 1, transformer 7 with low voltage winding 6, seen as input, and high-voltage winding 8, seen as output, and their related discussion), an element being configured for storing electric energy (Fig. 1, battery 3 with charge controller 4 and their related discussion), a circuit conductively connecting the converter, the element and the distributive switch (Fig. 1, respective circuit as shown comprising converter 5, battery 3, and low voltage winding 6 of transformer 7), a first electric wire having a first end conductively connected to the output (Fig. 1, wire 10 with first end 9 connected to high-voltage winding 8 of transformer 7 as shown, and their related discussion), and a second end conductively connected to a first reflective element (Fig. 1, wire 10 with second end connected to natural capacity 15 seen as the first reflective element, and their related discussion; as discussed within the Applicant’s specification, paragraph 0016 for example, “first reflective element” may be any of: “an unconnected wire-end of the at least first electric wire, a capacitor, an object comprising a conductive material, a ground, and an insulation of the second end.”), a first device conductively connected to the first electric wire between the first end and the second end (Fig. 1, luminaires 11 as shown and their related discussion), a second electric wire having a third end and a fourth end (Fig. 1, wire connecting end of high-voltage winding 8, end 14 to ground as shown), the third end being conductively connected to the output (Fig. 1, end 14 connected to output of high-voltage winding 8 as shown) and the fourth end being conductively connected to the second reflective element (Fig. 1, fourth end connected to ground as shown; as discussed within the Applicant’s specification, paragraph 0016 for example, “second reflective element” may be any of: “an unconnected wire-end of the at least first electric wire, a capacitor, an object comprising a conductive material, a ground, and an insulation of the second end.”), and the converter being configured to transform a current generated by the power source into an increased frequency AC current for powering the first device (Fig. 1, converter 5, shown as an inverter, for transforming power from solar battery 1 into AC current). While Lyamtsov discloses a power source and a converter for outputting an increased AC current to a distributive switch, Lyamtsov fails to teach a frequency converter.
However, Petkov discloses an electric power system comprising: a power source (Fig. 1, AC source 101 and its related discussion; see, for example, paragraph 0042), a frequency converter conductively connected to the power source (Fig. 1, switcher circuit 107 and its related discussion; see, for example, paragraphs 0042-0043 which disclose the switcher circuit is connected to AC source 101 and is configured to adjust the “line frequency” to the “chopping frequency” which is preferably at least 20 times greater than the line frequency), a distributive switch having an input and an output (Fig. 1, transformer 116 having primary 118 and secondary 117, and their related discussion), and the frequency converter being configured to transform a current generated by the power source into an increased frequency AC current for powering the first device (Fig. 1, transformer 116 having primary 118 and secondary 117, and their related discussion; see, for example, paragraphs 0042-0043 which disclose the switcher circuit is connected to AC source 101 and is configured to adjust the “line frequency” to the “chopping frequency” which is preferably at least 20 times greater than the line frequency). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lyamtsov to utilize a frequency converter, as taught within Petkov, to allow for connection to an AC power source thereby making high-voltage transmission more feasible. Furthermore, selecting a given power source type (i.e. a DC input source or an AC input source) and subsequent converter type for input to a transformer would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, as there are a finite number of ways in which power may be supplied.
Regarding Claim 12:
Modified Lyamtsov teaches the limitations of the preceding claim 1. Modified Lyamtsov, in further view of Lyamtsov, discloses wherein the increased frequency AC current in a range between 1 kilohertz and 1 megahertz (see, for example, page 4, paragraph 6 which discloses the converter 5 increased a frequency to 1-100 kHz. See also Petkov: paragraphs 0042-0043 which disclose the switcher circuit is connected to AC source 101 and is configured to adjust the “line frequency” to the “chopping frequency” which is preferably at least 20 times greater than the line frequency, such as greater than 8 kHz, and preferably greater than 16 kHz).
Regarding Claim 13:
Modified Lyamtsov teaches the limitations of the preceding claim 1. Modified Lyamtsov, in further view of Lyamtsov, discloses wherein the first device is powered when the system is operating close to a resonant mode (Fig. 1, luminaires 11 as shown and their related discussion; the system operating close to a resonant mode to power luminaires and their operation).
Regarding Claim 17:
Lyamtsov discloses a method of operating an electric power system, the method comprising: receiving a current from a power source (Fig. 1, solar battery 1 and its related discussion), converting the current into an AC current (Fig. 1, converter 5, shown as an inverter, connected to battery 1 as shown, and their related discussion), the increased frequency AC current being in a range of 1 kilohertz and 1 megahertz (see, for example, page 4, paragraph 6 which discloses the converter 5 increased a frequency to 1-100 kHz), storing a first portion of an electric energy of the system in a circuit conductively connected to an element (Fig. 1, battery 3 with charge controller 4 and their related discussion), transmitting the AC current from the circuit to a first end of a first electric wire (Fig. 1, wire 10 with first end 9 connected to high-voltage winding 8 of transformer 7 as shown, and their related discussion), and to a third end of a second electric wire (Fig. 1, end 14 connected to output of high-voltage winding 8 as shown), reflecting a first portion of the AC current from a second end of the first electric wire (Fig. 1, wire 10 with second end connected to natural capacity 15 seen as the first reflective element, and their related discussion; as discussed within the Applicant’s specification, paragraph 0016 for example, “first reflective element” may be any of: “an unconnected wire-end of the at least first electric wire, a capacitor, an object comprising a conductive material, a ground, and an insulation of the second end.”), reflecting a second portion of the AC current from a fourth end of the second electric wire (Fig. 1, fourth end connected to ground as shown; as discussed within the Applicant’s specification, paragraph 0016 for example, “second reflective element” may be any of: “an unconnected wire-end of the at least first electric wire, a capacitor, an object comprising a conductive material, a ground, and an insulation of the second end.”), operating the system close to a resonant mode (Fig. 1, luminaires 11 as shown and their related discussion; the system operating close to a resonant mode to power luminaires and their operation), and powering by the AC current a first device, the first device being conductively connected to the first wire between the first end and the second end (Fig. 1, luminaires 11 as shown and their related discussion). While Lyamtsov discloses converting the current into an AC current, Lyamtsov fails to teach converting the current into an increased frequency AC current.
However, Petkov discloses a method of operating an electric power system, the method comprising: receiving current from a power source (Fig. 1, AC source 101 and its related discussion; see, for example, paragraph 0042), converting the current into an increased frequency AC current (Fig. 1, switcher circuit 107 and its related discussion; see, for example, paragraphs 0042-0043 which disclose the switcher circuit is connected to AC source 101 and is configured to adjust the “line frequency” to the “chopping frequency” which is preferably at least 20 times greater than the line frequency), and powering by the increased frequency AC current a first device (Fig. 1, transformer 116 having primary 118 and secondary 117, and their related discussion; see, for example, paragraphs 0042-0043 which disclose the switcher circuit is connected to AC source 101 and is configured to adjust the “line frequency” to the “chopping frequency” which is preferably at least 20 times greater than the line frequency). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lyamtsov to convert the current into an increased frequency AC current, as taught within Petkov, to allow for connection to an AC power source thereby making high-voltage transmission more feasible. Furthermore, selecting a given power source type (i.e. a DC input source or an AC input source) and subsequent converter type for input to a transformer would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, as there are a finite number of ways in which power may be supplied.
Regarding Claim 18:
Modified Lyamtsov teaches the limitations of the preceding claim 17. Modified Lyamtsov, in further view of Lyamtsov, discloses further comprising a step of powering the first device by the first reflected portion of the increased frequency AC current (Fig. 1, luminaires 11 as shown, wire 10 with second end connected to natural capacity 15 seen as the first reflective element, and their related discussion).
Regarding Claim 19:
Modified Lyamtsov teaches the limitations of the preceding claim 17. Modified Lyamtsov, in further view of Petkov, discloses wherein converting the current into the increased frequency C current, includes the steps of determining a resonant frequency of the system, and converting the current from the power source into a resonant frequency AC current (Fig. 1, switcher circuit 107 and its related discussion; see, for example, paragraphs 0042-0043, 0057, 0060, etc. which disclose the switcher circuit is connected to AC source 101 and is configured to adjust the “line frequency” to the “chopping frequency” on the basis of current through the source measured by an ampere meter, voltage over the source measured by a voltmeter, voltage across the switches of the converter, etc.). While Petkov further discloses an example of the converted resonant frequency AC current being 16 kHz while the line frequency is at least 8 kHz, Modified Lyamtsov fails to teach the resonant frequency AC current being within 40% of the resonant frequency of the system. However, it would have been obvious to one of ordinary skill to adjust the resonant frequency AC current, i.e. the increased frequency AC current, to be within 40% of the resonant frequency of the system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. In this case, selecting a given resonant frequency range would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 20:
Modified Lyamtsov teaches the limitations of the preceding claim 17. Modified Lyamtsov, in further view of Lyamtsov, discloses wherein powering the first device includes powering the first device by a combination of any of a longitudinal current, a standing electromagnetic wave, a travelling electromagnetic wave, a displacement current, recharge current, or electromagnetic vertices end (Fig. 1, luminaires 11 as shown powered by the respective output from transformer 7 and current flowing along wire 10 from first end 9, and their related discussion).
Regarding Claim 24:
Modified Lyamtsov teaches the limitations of the preceding claim 17. Modified Lyamtsov, in further view of Lyamtsov, discloses further comprises the step of setting up the system close to the resonant mode by determining the resonant frequencies of any of the system and the circuit (Fig. 1, luminaires 11 as shown and their related discussion; the system operating close to a resonant mode to power luminaires and their operation. See also Petkov: paragraphs 0013-0014, 0042-0043, 0045, etc. which disclose properly dimensioning the components to achieve overall system efficiency).
Regarding Claim 25:
Modified Lyamtsov teaches the limitations of the preceding claim 17. Modified Lyamtsov, in further view of Petkov, discloses further comprises the steps of correcting the increased frequency AC current based on receiving data from any of the element, the circuit, frequency converter, the first electric wire, the first device, and sensors connected to the system (Fig. 1, switcher circuit 107 and its related discussion; see, for example, paragraphs 0042-0043, 0057, 0060, etc. which disclose the switcher circuit is connected to AC source 101 and is configured to adjust the “line frequency” to the “chopping frequency” on the basis of current through the source measured by an ampere meter, voltage over the source measured by a voltmeter, voltage across the switches of the converter, etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/
Examiner, Art Unit 2836                                                                                                                                                                                           

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836